Defendant was convicted for the sale of intoxicating liquors for beverage purposes, and was sentenced to pay a fine of $500 and to serve 60 days in jail, and, in default of payment of the fine, to additional imprisonment for 6 months.
The record on appeal contains but a single bill of exception, which was reserved to the action of the trial judge in overruling a motion in arrest of judgment, alleging as its sole ground that the state had failed to prove on the trial the venue of the offense charged. In our opinion, there was no error in the ruling complained of by defendant. It is well settled that a motion in arrest of judgment *Page 103 
cannot be based upon absence of evidence from the record or upon lack of proof, as in criminal cases the evidence forms no part of the record, and such motion must be founded upon defects patent upon the face of the record. State v. McClinton, 152 La. 632, 94 So. 141; State v. McCrocklin, 130 La. 106, 57 So. 645; State v. Shepherd, 123 La. 581, 49 So. 201; State v. Ryan, 122 La. 1095, 48 So. 537; State v. Moore, 119 La. 569, 44 So. 299.
The conviction and sentence appealed from are affirmed.